Title: From Thomas Jefferson to J. Phillipe Reibelt, 21 December 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington Dec. 21. 05
                  
                  During the sitting of the legislature, & especially at it’s commencement it is rare that I can find a moment for my private correspondences, hence my tardiness in acknoledging the reciept of your favors of the 3d. 16th. & 19th.
                  I had often thought on the subject you propose as to the mode of procuring German emigrants to take the place of our blacks. to this however the state legislatures are alone competent; the general government possessing no powers but those enumerated in the constitution, and that of obtaining emigrants at the general expence not being one of the enumerated powers. with respect to the state governments, I not only doubt, but despair, of their taking up this operation, till some strong pressure of circumstances shall force it on them. the same may be said as to the Merino sheep. Congress could not, by our constitution give one dollar for all in Spain, because that kind of power has not been given them. it is probable that private exertions will transplant & spread them. I have possessed the breed several years, and have been constantly distributing them in my neighborhood. Colo. Humphreys brought over 50. from which stock he is furnishing great numbers.
                  The proposition you are so kind as to make for furnishing the books I had applied to you for, is very obliging. I do not now recollect what they were, not having kept a list of them. if you have such a list I should wish to see it, & for those which I may still want of them, I will thankfully avail myself of your offer. mr Randolph & his family are now with me here, where you will of course see him on your journey South Westwardly. Accept my salutations & assurances of great esteem.
                  
                     Th: Jefferson 
                     
                  
               